IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44356

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 375
                                               )
       Plaintiff-Respondent,                   )   Filed: February 21, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
LANCE ALLEN ROBERTS,                           )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Teton County. Hon. Gregory W. Moeller, District Judge.

       Order denying I.C.R. 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Lance Allen Roberts pled guilty to felony driving under the influence. Idaho Code §§ 18-
8004(1)(a), 19-2514 . The district court sentenced Roberts to a unified term of twenty years with
five years determinate. Roberts filed an Idaho Criminal Rule 35 motion, which the district court
denied. Roberts appeals asserting that the district court abused its discretion by denying his
Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new information in support of Roberts’
Rule 35 motion was presented, the district court did not abuse its discretion. For the foregoing
reasons, the district court’s order denying Roberts’ Rule 35 motion is affirmed.




                                                2